Exhibit 10.6

 

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

BETWEEN

JOSEPH C. HYDE

AND

GLOBAL PAYMENTS INC.

Dated as of November 3, 2008

 

 



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

CONTENTS

 

1.  Effective Date

   1

2.  Employment

   1

3.  Employment Period

   1

4.  Extent of Service

   2

5.  Compensation and Benefits

   2     (a)  

Base Salary

   2     (b)  

Incentive and Savings Plans

   2     (c)  

Welfare Benefit Plans

   3     (d)  

Expenses

   3     (e)  

Fringe Benefits

   3     (f)  

Relocation Assistance

   3     (g)  

Other Allowances

   3

6.  Change in Control

   4

7.  Termination of Employment

   5     (a)  

Death, Retirement or Disability

   5     (b)  

Termination by the Company

   5     (c)  

Termination by Executive

   6     (d)  

Notice of Termination

   7     (e)  

Date of Termination

   7     (f)  

Definition of Termination of Employment

   7

8.  Obligations of the Company upon Termination

   8     (a)  

Prior to a Change in Control: Termination by Executive for Good Reason;
Termination by the Company Other Than for Poor Performance, Cause or Disability

   8     (b)  

Prior to a Change in Control: Termination by the Company for Poor Performance

   9



--------------------------------------------------------------------------------

    (c)  

After or in Connection with a Change in Control: Termination by Executive for
Good Reason; Termination by the Company Other Than for Cause or Disability

   10     (d)  

Death, Disability, or Retirement

   12     (e)  

Cause or Voluntary Termination without Good Reason

   12

9.  Non-exclusivity of Rights

   13

10.  Certain Additional Payments by the Company

   13

11.  Costs of Enforcement

   16

12.  Representations and Warranties

   16

13.  Restrictions on Conduct of Executive

   16     (a)  

General

   16     (b)  

Definitions

   17     (c)  

Restrictive Covenants

   19     (d)  

Enforcement of Restrictive Covenants

   20

14.  Arbitration

   21

15.  Rabbi Trust

   21

16.  Assignment and Successors

   22

17.  Miscellaneous

   22     (a)  

Waiver

   22     (b)  

Severability

   22     (c)  

Other Agents

   23     (d)  

Entire Agreement

   23     (e)  

Governing Law

   23     (f)  

Notices

   23     (g)  

Amendments and Modifications

   23     (h)  

Section 409A

   23

 

- ii -



--------------------------------------------------------------------------------

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into this 3rd day of November, 2008 by and between Global Payments Inc.,
a Georgia corporation (the “Company”), and Joseph C. Hyde (“Executive”), to be
effective as of the Effective Date, as defined in Section 1. This Agreement
supersedes the Employment Agreement between Executive and Company dated June 2,
2006.

BACKGROUND

Executive shall serve as the President - International of the Company. Executive
and the Company desire to memorialize the terms of such employment in this
Agreement. In addition, the Board of Directors of the Company (the “Board”), has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined below) of the Company. As it is desired and anticipated that Executive
will continue to be employed and provide services for the Company’s successor
for some period of time following a Change in Control, one purpose of this
Agreement is to provide Executive with compensation and benefits arrangements
which ensure that the compensation and benefits expectations of Executive will
be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement. The terms of this Agreement replace any
terms that might have been contained in any prior agreement or other
communication regarding Executive’s employment.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.    Effective Date.  The effective date of this Agreement (the “Effective
Date”) is November 3, 2008.

2.    Employment.  Executive is hereby employed as “President – International”.
In such capacity, Executive shall have the responsibilities as shall be assigned
to him by the Chief Executive Officer or President of the Company. For greater
certainty, Executive acknowledges that there could be other individuals with the
title of “President” who may have international responsibilities and the
foregoing will not constitute a breach of this Agreement or give Executive the
right to terminate for “Good Reason” hereunder.

3.    Employment Period.  Executive’s employment hereunder shall continue until
terminated in accordance with Section 7 hereof (the “Employment Period”).



--------------------------------------------------------------------------------

4.    Extent of Service.  During the Employment Period, Executive shall render
his services to the Company (or to its successor following a Change in Control)
in conformity with professional standards, in a prudent and workmanlike manner
and in a manner consistent with the obligations imposed on officers of
corporations under applicable law. Executive shall promote the interests of the
Company and its subsidiaries in carrying out Executive’s duties and shall not
deliberately take any action which could, or fail to take any action which
failure could, reasonably be expected to have a material adverse effect upon the
business of the Company or any of its subsidiaries or any of their respective
affiliates. Executive agrees to devote his business time, attention, skill and
efforts exclusively to the faithful performance of his duties hereunder (both
before and after a Change in Control); provided, however, that it shall not be a
violation of this Agreement for Executive to (i) devote reasonable periods of
time to charitable and community activities and, with the approval of the
Company, industry or professional activities, and/or (ii) manage or participate
in personal business interests and investments, so long as such activities do
not materially interfere with the performance of Executive’s responsibilities
under this Agreement and comply with all Company policies and codes.

5.    Compensation and Benefits.

(a)    Base Salary.  Thereafter, during the Employment Period, the Company will
pay to Executive a base salary in the amount of U.S. $400,000 per year (“Base
Salary”), less normal withholdings, payable in equal bi-weekly or other
installments as are customary under the Company’s payroll practices from time to
time. The Executive’s Base Salary will be reviewed periodically and, subject to
approval of the Compensation Committee of the Board, the Company may increase
Executive’s Base Salary from time to time. The periodic review of Executive’s
salary by the Board will consider, among other things, Executive’s own
performance and the Company’s performance.

(b)    Incentive and Savings Plans.  During the Employment Period, Executive
shall be entitled to participate in incentive and savings plans, practices,
policies and programs applicable generally to employees of the Company. Certain
executive programs will be made available on a selective basis at the discretion
of the Chief Executive Officer, the President or the Compensation Committee of
the Board. Without limiting the foregoing, the following shall apply:

(i)    Annual Bonus.  Each year the Chief Executive Officer or the President and
the Executive shall establish Executive’s annual bonus opportunity, based on
achievement of agreed-upon financial and performance objectives. The annual
bonus opportunity and specific performance and financial objectives will be set
forth in Executive’s individual performance and incentive plan for each year.
Executive’s annual Bonus Opportunity at target levels shall not be less than 70%
of his then current Base Salary. The Executive must be an active employee on the
date the annual bonuses are paid on a Company wide basis in order to be eligible
to receive any bonus payment.

 

- 2 -



--------------------------------------------------------------------------------

(ii)    Incentive Awards.  Upon approval by the Board of Directors or the
applicable committee, the Company may grant Executive stock options and/or
shares of restricted stock as a long-term incentive for performance.

(c)    Welfare Benefit Plans.  During the Employment Period, Executive and
Executive’s family shall be eligible for participation in, and shall receive all
benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs) (“Welfare Plans”).

(d)    Expenses.  During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the policies, practices and procedures of the Company.

(e)    Fringe Benefits.  During the Employment Period, Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company.

(f)    Relocation Assistance.  In connection with Executive’s relocation to the
United Kingdom, the Company will pay reasonable transportation and moving costs
for Executive’s personal property and will reimburse Executive for his
reasonable expenses incurred in connection with establishing residency in the
United Kingdom for him and his immediate family. As for any of the above
referenced expenses that are taxable to the Executive, the Company shall “gross
up” the amount paid to ensure that Executive receives 100% of the amount to be
reimbursed. Notwithstanding anything else contained in this Agreement to the
contrary, if Executive resigns from the Company within eighteen (18) months from
the date of relocation, Executive shall reimburse the Company for all amounts
received pursuant to this section 5(f) on a pro-rata basis. For purposes of the
foregoing sentence, all amounts paid to the Executive in accordance with this
section 5(f) shall be added together and divided by 547 (which is the number of
calendar days in an eighteen month period). In order to determine the amount to
be re-paid by Executive, the resulting quotient shall be multiplied by the
number of days remaining in Executive’s initial 18 month term of employment
after the relocation date.

(g)    Other Allowances.  While Executive is living in the United Kingdom, the
Company will pay Executive an additional $60,000 stipend annually (which shall
not be considered a part of Base Salary) and either pay or reimburse Executive
for reasonable expenses associated with the following: rent and utility costs on
a house or apartment, furnishings, lease and insurance costs on an automobile,
fees for a club membership, and business class airfare to the United States up
to three (3) trips per family member per year. Any housing, automobile, and club
fees will be approved in advance by the Chief Executive Officer or the
President. Any housing lease shall be executed by Executive in his personal
capacity. If Executive is terminated hereunder by Company for any reason, if
Executive terminates this Agreement for Good Reason, or if Executive terminates
this

 

- 3 -



--------------------------------------------------------------------------------

Agreement for no reason at any time after the fifth anniversary date of
Executive’s relocation date, then, upon written request from Executive, the
Company will pay reasonable transportation and moving costs to Atlanta, Georgia
for Executive’s personal property (excluding furniture). As for any of the above
referenced expenses that are taxable to the Executive, the Company shall “gross
up” the amount paid to ensure that Executive receives 100% of the amount to be
reimbursed. For greater certainty, the foregoing gross-up provision shall not
apply to the $60,000 stipend.

6.    Change in Control.  For the purposes of this Agreement, a “Change in
Control” shall mean:

(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by a Person who is on the Effective Date the beneficial owner of 35%
or more of the Outstanding Company Voting Securities, (ii) any acquisition
directly from the Company, (iii) any acquisition by the Company which reduces
the number of Outstanding Company Voting Securities and thereby results in any
person having beneficial ownership of more than 35% of the Outstanding Company
Voting Securities, (iv) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (v) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i) and (ii) of subsection (b) of this Section 6; or

(b)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and (ii) no
Person (excluding the Company or any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more

 

- 4 -



--------------------------------------------------------------------------------

of the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination; provided, however, that

(c)    Notwithstanding anything in this definition to the contrary, a
restructuring and/or separation of any line of business or business unit from
the Company will not of itself constitute a Change in Control.

7.    Termination of Employment.

(a)    Death, Retirement or Disability.  Executive’s employment and the
Employment Period shall terminate automatically upon Executive’s death or
Retirement. For purposes of this Agreement, “Retirement” shall mean normal
retirement as defined in the Company’s then-current retirement plan, or if there
is no such retirement plan, “Retirement” shall mean voluntary termination after
age 65 with ten years of service. If the Company determines in good faith that
the Disability of Executive has occurred (pursuant to the definition of
Disability set forth below), it may give to Executive written notice of its
intention to terminate Executive’s employment. In such event, Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such written notice by Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, Executive shall not have
returned to full-time performance of Executive’s duties. For purposes of this
Agreement, “Disability” shall mean a mental or physical disability as determined
by the Board in accordance with standards and procedures similar to those under
the Company’s employee long-term disability plan, if any. At any time that the
Company does not maintain such a long-term disability plan, Disability shall
mean the inability of Executive, as determined by the Board, to substantially
perform the essential functions of his regular duties and responsibilities due
to a medically determinable physical or mental illness which has lasted (or can
reasonably be expected to last) for a period of six consecutive months.

(b)    Termination by the Company.  The Company may terminate Executive’s
employment for Poor Performance or with or without Cause. For purposes of this
Agreement:

“Poor Performance” shall mean the consistent failure of Executive to meet
reasonable performance expectations (other than any such failure resulting from
incapacity due to physical or mental illness); provided, however, that
termination for Poor Performance shall not be effective unless at least 30 days
prior to such termination Executive shall have received written notice from the
Chief Executive Officer or the Board which specifically identifies the manner in
which the Board or the Chief Executive Officer believes that Executive has not
met performance expectations and Executive shall have failed after receipt of
such notice to resume the diligent performance of his duties to the satisfaction
of the Chief Executive Officer or the Board; and

“Cause” shall mean:

 

- 5 -



--------------------------------------------------------------------------------

(i)    the failure of Executive to perform substantially Executive’s duties with
the Company (other than any such failure resulting from incapacity due to
physical or mental illness, and specifically excluding any failure by Executive,
after reasonable efforts, to meet performance expectations), after a written
demand for substantial performance is delivered to Executive by the Chief
Executive Officer or the Board of Directors of the Company which specifically
identifies the manner in which such Board or officer believes that Executive has
not substantially performed Executive’s duties, or

(ii)    any act of fraud, misappropriation, embezzlement or similar dishonest or
wrongful act by Executive, including, without limitation, any violation of the
Sarbanes-Oxley Act or similar laws or legal standards, or

(iii)    Executive’s abuse of alcohol, prescription drugs or any substance which
materially interferes with Executive’s ability to perform services on behalf of
the Company or Executive’s use of illegal drugs, or

(iv)    Executive’s violation of any laws, agreements or Company policies or
codes prohibiting employment discrimination, harassment, conflicts of interest,
retaliation, competition with the Company, solicitation of Company customers or
employees on behalf of anyone other than Company, improper use or disclosure of
Trade Secrets, Confidential Information or other proprietary information of the
Company; or

(iv)    Executive’s commission of, conviction for, or plea of guilty or nolo
contendere to, a felony, or

(v)    Executive’s failure to relocate or unwillingness to remain in the U.K.
for any reason.

(c)    Termination by Executive.  Executive’s employment may be terminated by
Executive for Good Reason or no reason. For purposes of this Agreement, “Good
Reason” shall mean:

(i)    a reduction by the Company in Executive’s Base Salary as in effect on the
Effective Date or as the same may be increased from time to time, unless a
similar reduction is made in the salary of similarly-situated senior executives
which reduction is not rescinded within ten (10) days after the Company receives
written notice from Executive that he believes that the reduction constitutes
Good Reason and that he intends to resign if it is not rescinded; or

(iii)    any failure by the Company to comply with and satisfy Section 16(c) of
this Agreement; or

 

- 6 -



--------------------------------------------------------------------------------

(iv)    a requirement that Executive be based in any office or location other
than in the greater metropolitan area of Atlanta, Georgia or in the United
Kingdom; or

(v)    without the written consent of Executive, the assignment to a position
with a title other than “President-International” of a publicly traded
corporation having a class of securities registered pursuant to the Securities
Exchange Act of 1934, as amended; which assignment is not rescinded within ten
(10) days after the Company receives written notice from Executive that he
believes that the assignment constitutes Good Reason and that he intends to
resign if it is not rescinded. For greater certainty, Executive acknowledges
that there could be other individuals with the title of “President” who may have
international responsibilities and the foregoing will not constitute a breach of
this Agreement or give Executive the right to terminate for “Good Reason”
hereunder.

(d)    Notice of Termination.  Any termination by the Company or by Executive
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 17(f) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination
date. The failure by Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason, Poor Performance or Cause shall not waive any right of Executive or the
Company, respectively, hereunder or preclude Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing Executive’s
or the Company’s rights hereunder.

(e)    Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated by the Executive for Good Reason, the date specified in
the Notice of Termination, which may not be less than 60 days after the date of
delivery of the Notice of Termination; provided that the Company may specify any
earlier Date of Termination, (ii) if Executive’s employment is terminated by the
Company other than by reason of death or Disability, the date of receipt of the
Notice of Termination, or any later date specified therein, or (iii) if
Executive’s employment is terminated by reason of death, Disability or
Retirement, the Date of Termination will be the date of death or Retirement, or
the Disability Effective Date, as the case may be.

(f)    Definition of Termination of Employment.  For purposes of determining the
time of payment of any amount hereunder in accordance with Section 409A, all
references in this Agreement to termination of employment mean a separation from
service as defined under Section 409A and the regulations thereunder. This
provision does not prohibit the vesting of any amount upon a termination of
employment, however defined.

 

- 7 -



--------------------------------------------------------------------------------

8.    Obligations of the Company upon Termination.

(a)    Prior to a Change in Control: Termination by Executive for Good Reason;
Termination by the Company Other Than for Poor Performance, Cause or
Disability.  If, prior to a Change in Control, the Company shall terminate
Executive’s employment other than for Poor Performance, Cause or Disability, or
Executive shall terminate employment for Good Reason within a period of 90 days
after the occurrence of the event giving rise to Good Reason, then (and with
respect to the payments and benefits described in clauses (ii) through
(viii) below, only if Executive executes (and does not revoke) a Release in
substantially the form of Exhibit A hereto (the “Release”) within 30 days of the
Date of Termination):

(i)    the Company shall pay to Executive in a lump sum in cash within 30 days
after the Date of Termination the sum of Executive’s Base Salary through the
Date of Termination to the extent not theretofore paid (“Accrued Obligations”),
and

(ii)    on the six (6) month anniversary of the Date of Termination (the “Pay
Date”), the Company shall pay the Executive a lump sum equal to the amount of
the Executive’s Base Salary from the Date of Termination until the Pay Date,
provided however, that the Company shall have no obligation to make such payment
if Executive has violated any of the Restrictive Covenants (as defined in
Section 13 of this Agreement) and failed to remedy such violation to the
satisfaction of the Board within 10 days of notice of such violation;

(iii)    thereafter, for up to twelve (12) additional months, the Company will
continue to pay Executive an amount equal to his monthly Base Salary, payable in
equal monthly or more frequent installments as are customary under the Company’s
payroll practices from time to time; provided, however that the Company’s
obligation to make or continue such payments shall cease if Executive becomes
employed with a subsequent employer or earns an income which will be reportable
as non-employee compensation on a 1099 form provided that such non-employee
compensation is reasonably anticipated to be more than $50,000 per year or if
Executive violates any of the Restrictive Covenants (as defined in Section 13 of
this Agreement) and fails to remedy such violation to the satisfaction of the
Board within 10 days of notice of such violation; and

(iv)    for a period of eighteen (18) months after the Date of Termination,
Executive shall have the right to elect continuation of health care coverage
under the Company’s group health plan in accordance with “COBRA,” and the
Company shall pay all premiums for such COBRA coverage for Executive and his
covered dependents for the eighteen (18) month period, provided, however, that
the obligation of the Company to pay the cost for such COBRA coverage shall
terminate upon Executive’s obtaining other employment to the extent that such
health care coverage is provided by the new employer, and

 

- 8 -



--------------------------------------------------------------------------------

(v)    on the six (6) month anniversary of the Date of Termination, the Company
shall pay Executive a lump sum bonus for the year in which the Date of
Termination occurs in an amount equal to 50% of his then current potential Bonus
Opportunity at target levels, and

(vi)    all grants of restricted stock of the Company, (“Restricted Stock”) held
by Executive as of the Date of Termination will become immediately vested as of
the Date of Termination; and

(vii)    all of Executive’s options to acquire Common Stock of the Company
(“Options”) that would have become vested (by lapse of time) within the 24-
month period following the Date of Termination had Executive remained employed
during such period will become immediately vested as of the Date of Termination;
and

(viii)    all of Executive’s vested but unexercised Options as of the Date of
Termination (including those with accelerated vesting pursuant to
Section 8(a)(vii) above) shall remain exercisable through the earliest of
(A) the original expiration date of the Option, (B) the 90th day following the
Date of Termination, or (C) the date that is the l0th anniversary of the
original date of grant of the Option; and

(ix)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company (such other amounts
and benefits shall be hereinafter referred to as the “Other Benefits”) to the
extent permitted under the applicable plan or policies.

(b)    Prior to a Change in Control: Termination by the Company for Poor
Performance.  If, prior to the occurrence of a Change in Control, the Company
shall terminate Executive’s employment for Poor Performance, then (and with
respect to the payments and benefits described in clauses (ii) through
(vii) below, only if Executive executes (and does not revoke) the Release within
30 days of the Date of Termination):

(i)    the Company shall pay to Executive the Accrued Obligations in a lump sum
in cash within 30 days after the Date of Termination; and

(ii)    on the six month anniversary of the Date of Termination (the “Pay
Date”), the Company shall pay the Executive a lump sum equal to the amount of
the Executive’s Base Salary from the Date of Termination until the Pay Date,
provided however, that the Company shall have no obligation to make such payment
if Executive has violated any of the Restrictive Covenants (as defined in
Section 13 of this Agreement) and failed to remedy such violation to the
satisfaction of the Board within 10 days of notice of such violation;

 

- 9 -



--------------------------------------------------------------------------------

(iii)    thereafter, for up to six (6) additional months, the Company will
continue to pay Executive an amount equal to his monthly Base Salary, payable in
equal monthly or more frequent installments as are customary under the Company’s
payroll practices from time to time; provided, however that the Company’s
obligation to make or continue such payments shall cease if Executive becomes
employed with a subsequent employer or earns an income which will be reportable
as non-employee compensation on a 1099 form provided such non-employee
compensation is reasonably anticipated to be more than $50,000 a year or if
Executive violates any of the Restrictive Covenants (as defined in Section 13 of
this Agreement) and fails to remedy such violation to the satisfaction of the
Board within 10 days of notice of such violation; and

(iv)    for a period of eighteen (18) months after the Date of Termination,
Executive shall have the right to elect continuation of health care coverage
under the Company’s group health plan in accordance with “COBRA,” and the
Company shall pay all premiums for such COBRA coverage for Executive and his
covered dependents for the first twelve (12) such months, provided, however,
that the obligation of the Company to pay the cost for such COBRA coverage shall
terminate upon Executive’s obtaining other employment to the extent that such
health care coverage is provided by the new employer, and

(v)    all grants of Restricted Stock held by Executive as of the Date of
Termination that would have become vested (by lapse of time) within the 24-month
period following the Date of Termination had Executive remained employed during
such period will become immediately vested as of the Date of Termination; and

(vi)    all of Executive’s Options that would have become vested (by lapse of
time) within the 24-month period following the Date of Termination had Executive
remained employed during such period will become immediately vested and
exercisable as of the Date of Termination; and

(vii)    all of Executive’s vested but unexercised Options as of the Date of
Termination (including those with accelerated vesting pursuant to
Section 8(b)(vi) above) shall remain exercisable through the earliest of (A) the
original expiration date of the Option, (B) the 90th day following the Date of
Termination, or (C) the date that is the l0th anniversary of the original date
of grant of the Option; and

(viii)    to the extent not theretofore paid or provided, the Company shall
timely pay or provide to Executive his Other Benefits to the extent permitted
under the applicable plan or policies

(c)    After or in Connection with a Change in Control: Termination by Executive
for Good Reason; Termination by the Company Other Than for Cause or
Disability.  If there occurs a Change in Control and, within 36 months following
such Change in Control (or if Executive can reasonably show that such
termination by the Company was in anticipation of the Change in Control), the
Company shall terminate

 

- 10 -



--------------------------------------------------------------------------------

Executive’s employment other than for Cause or Disability, or Executive shall
terminate employment for Good Reason, then (and with respect to the payments and
benefits described in clauses (ii) through (viii) below, only if Executive
executes (and does not revoke) the Release within 30 days of the Date of
Termination):

(i)    the Company (or its successor) shall pay to Executive the Accrued
Obligations in a lump sum in cash within 30 days after the Date of Termination;
and

(ii)    on the six month anniversary of the Date of Termination (the “Pay
Date”), the Company (or its successor) shall pay the Executive a lump sum equal
to the amount of the Executive’s Base Salary from the Date of Termination until
the Pay Date, provided however, that the Company shall have no obligation to
make such payment if Executive has violated any of the Restrictive Covenants (as
defined in Section 13 of this Agreement) and failed to remedy such violation to
the satisfaction of the Board within 10 days of notice of such violation;

(iii)    thereafter, for up to eighteen (18) additional months, the Company (or
its successor) will continue to pay Executive an amount equal to his monthly
Base Salary, payable in equal monthly or more frequent installments as are
customary under the Company’s payroll practices from time to time; provided,
however that the Company’s obligation to make or continue such payments shall
cease if Executive violates any of the Restrictive Covenants (as defined in
Section 13 of this Agreement) and fails to remedy such violation to the
satisfaction of the Board within 10 days of notice of such violation; and

(iv)    for a period of eighteen (18) months after the Date of Termination,
Executive shall have the right to elect continuation of health care coverage
under the Company’s group health plan in accordance with “COBRA,” and the
Company shall pay all premiums for such COBRA coverage for Executive and his
covered dependents for the first eighteen (18) month period, provided, however,
that the obligation of the Company to pay the cost for such COBRA coverage shall
terminate upon Executive’s obtaining other employment to the extent that such
health care coverage is provided by the new employer, and

(v)    on the six (6) month anniversary of the Termination Date, Executive will
be paid a bonus for the year in which the Termination Date occurs in an amount
equal to 100% of his bonus opportunity for the then current year at target
levels; ,and

(vi)    all grants of Restricted Stock held by Executive as of the Date of
Termination will become immediately vested as of the Date of Termination; and

(vii)    all of Executive’s Options held by Executive as of the Date of
Termination will become immediately vested and exercisable as of the Date of
Termination; and

 

- 11 -



--------------------------------------------------------------------------------

(viii)    all of Executive’s vested but unexercised Options as of the Date of
Termination (including those with accelerated vesting pursuant to
Section 8(c)(vi) above) shall remain exercisable through the earliest of (A) the
original expiration date of the Option, (B) the 90th day following the Date of
Termination, or (C) the date that is the 10th anniversary of the original date
of grant of the Option; and

(ix)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive his Other Benefits to the extent permitted under the
applicable plan or policies.

(d)    Death, Disability, or Retirement.  Upon the Date of Termination due to
Executive’s death, Disability (as defined in Section 7(a)), or Retirement (as
defined in Section 7(a)), all grants of Restricted Stock held by Executive as of
the Date of Termination will become immediately vested as of the Date of
Termination and all of Executive’s Options held by executive as of the Date of
Termination will become immediately vested and exercisable as of the Date of
Termination. All of Executive’s vested but unexercised Options as of the Date of
Termination (including those with accelerated vesting pursuant to the forgoing
sentence) shall remain exercisable through the earliest of (A) the original
expiration date of the Option, (B) the 90th day following the Date of
Termination or such longer period as specified in the plan document governing
the applicable award, or (C) the date that is the 10th anniversary of the
original date of grant of the Option. For a period of eighteen (18) months after
the Date of Termination due to Executive’s death, Disability (as defined in
Section 7(a)), or Retirement (as defined in Section 7(a)), Executive shall have
the right to elect continuation of health care coverage under the Company’s
group plan (if allowed by the plan) in accordance with “COBRA” provided the
Executive shall pay the entire cost of such coverage. Except as set forth above
and regardless of whether or not a Change in Control shall have occurred, if
Executive’s employment is terminated by reason of Executive’s death, Disability
or Retirement, this Agreement shall terminate without further obligations to
Executive or his estate or legal representatives under this Agreement, other
than for payment of Accrued Obligations and the timely payment or provision of
Other Benefits. Accrued Obligations shall be paid to Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of Other Benefits, the term Other
Benefits as used in this Section 8(d) shall include, without limitation, and
Executive or his estate and/or beneficiaries shall be entitled to receive,
benefits under such plans, programs, practices and policies relating to death,
disability or retirement benefits, if any, as are applicable to Executive on the
Date of Termination.

(e)    Cause or Voluntary Termination without Good Reason.  Regardless of
whether or not a Change in Control shall have occurred, if Executive’s
employment shall be terminated for Cause, or if Executive voluntarily terminates
employment without Good Reason, this Agreement shall terminate without further
obligations to Executive, other than for payment of Accrued Obligations and the
timely payment or provision of

 

- 12 -



--------------------------------------------------------------------------------

Other Benefits to the extent permitted under the applicable plan or policies.
For a period of eighteen (18) months after the Date of Termination for Cause or
for the voluntary termination by Executive, Executive shall have the right to
elect continuation of healthcare coverage under the Company’s group plan in
accordance with “COBRA” provided the Executive shall pay the entire cost of such
coverage.

9.    Non-exclusivity of Rights.  Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company and for which Executive may qualify,
nor, subject to Section 17(d), shall anything herein limit or otherwise affect
such rights as Executive may have under any contract or agreement with the
Company. Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.

10.    Certain Additional Payments by the Company.

(a)    Anything in this Agreement to the contrary notwithstanding and except as
set forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 10) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 10(a), if it shall be determined that Executive is entitled to a
Gross-Up Payment, but that Executive, after taking into account the Payments and
the Gross-Up Payment, would not receive a net after-tax benefit of at least
$50,000 (taking into account both income taxes and any Excise Tax) as compared
to the net after-tax proceeds to Executive resulting from an elimination of the
Gross-Up Payment and a reduction of the Payments, in the aggregate, to an amount
(the “Reduced Amount”) such that the receipt of Payments would not give rise to
any Excise Tax, then no Gross-Up Payment shall be made to Executive and the
Payments in the aggregate, shall be reduced to the Reduced Amount. In that
event, the cash Payments provided under this Agreement shall be reduced on a pro
rata basis.

(b)    Subject to the provisions of Section l0(c), all determinations required
to be made under this Section 10, including whether and when a Gross-Up Payment
is

 

- 13 -



--------------------------------------------------------------------------------

required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm reasonably acceptable to the Company
as may be designated by Executive (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and Executive within 15
business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 10, shall be paid by the Company to Executive within five days of the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 10(c) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.

(c)    The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. The Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

(i)    give the Company any information reasonably requested by the Company
relating to such claim,

(ii)    take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii)    cooperate with the Company in good faith in order effectively to
contest such claim, and

 

- 14 -



--------------------------------------------------------------------------------

(iv)    permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 10(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

(d)    If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 10(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of Section 10(c)) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 10(c), a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

(e)    Notwithstanding anything in this Section 10 to the contrary, any Gross-Up
payment to which the Employee is entitled under this Section 10 (including any
gross-up provided under Section 10(c) as a result of payment of costs and
expenses) shall be paid no earlier than the six (6) month anniversary of the
Termination Date and no later

 

- 15 -



--------------------------------------------------------------------------------

than the end of Employee’s taxable year following the taxable year in which the
related taxes are remitted. Any payment of costs or expenses relating to claims
as described in Section 10(c) shall be made by the end of Employee’s taxable
year following the taxable year in which the taxes that are the subject of the
claim are remitted or, if no taxes are remitted, by the end of Employee’s
taxable year following the year in which an audit relating to such claim is
completed or there is a final and nonappealable settlement or other resolution
of the claim.

11.    Costs of Enforcement.  Unless otherwise provided by the arbitrator(s) in
an arbitration proceeding pursuant to Section 14 hereof, in any action taken in
good faith relating to the enforcement of this Agreement or any provision
herein, Executive shall be entitled to be paid any and all costs and expenses
incurred by him in enforcing or establishing his rights thereunder, including,
without limitation, reasonable attorneys’ fees, whether suit be brought or not,
and whether or not incurred in trial, bankruptcy or appellate proceedings, but
only if Executive is successful on at least one material issue raised in the
enforcement proceeding. Any costs or expenses that otherwise meet the
requirements for reimbursement under this Section 11 shall be reimbursed within
60 days of submission by Executive for a request for reimbursement, but in no
event later than the last day of Executive’s taxable year following the taxable
year in which the Employee becomes entitled to such reimbursement by reason of
being successful on at least one material issue (provided a request for
reimbursement has been made).

12.    Representations and Warranties.  Executive hereby represents and warrants
to the Company that Executive is not a party to, or otherwise subject to, any
covenant not to compete with any person or entity, and Executive’s execution of
this Agreement and performance of his obligations hereunder will not violate the
terms or conditions of any contract or obligation, written or oral, between
Executive and any other person or entity.

13.    Restrictions on Conduct of Executive.

(a)    General.  Executive and the Company understand and agree that the purpose
of the provisions of this Section 13 is to protect legitimate business interests
of the Company, as more fully described below, and is not intended to eliminate
Executive’s post-employment competition with the Company per se, nor is it
intended to impair or infringe upon Executive’s right to work, earn a living, or
acquire and possess property from the fruits of his labor. Executive hereby
acknowledges that the post-employment restrictions set forth in this Section 13
are reasonable and that they do not, and will not, unduly impair his ability to
earn a living after the termination of this Agreement. Therefore, subject to the
limitations of reasonableness imposed by law, Executive shall be subject to the
restrictions set forth in this Section 13. For the purposes of this Section 13,
“Company” shall be deemed to include Company and all of its parents, affiliates,
and subsidiaries.

 

- 16 -



--------------------------------------------------------------------------------

(b)    Definitions.  The following terms used in this Section 13 shall have the
meanings assigned to them below, which definitions shall apply to both the
singular and the plural forms of such terms:

“Competitive Position”    means any employment with a Competitor in which
Executive has duties for such Competitor that relate to Competitive Services and
that are the same or similar to those services actually performed by Executive
for the Company;

“Competitive Services”    means the provision of products and services to
facilitate or assist with the movement in electronic commerce of payment and
financial information, merchant processing, credit and debit transaction
processing, check guarantee and verification, electronic authorization and
capture, terminal management services, purchase card services, financial
electronic data interchange, cash management services and wire transfer
services.

“Competitor”    means any of the following companies, all of whom engage in
Competitive Services and all of their parents, affiliates, and subsidiaries who
engage in Competitive Services and all of the successors in interest to any of
the foregoing: TSYS Acquiring Solutions, Chase Paymentech Solutions, First Data
Corporation, Total System Services, Inc., Fifth Third Processing Solutions,
Wells Fargo Merchant Services, Heartland Payment Systems, First National
Merchant Solutions, RBS Lynk, TransFirst Holdings, iPayment, BA Merchant
Services, NPC, Nova Information Services (now known as Elavon), Alliance Data,
Moneris Solutions, Western Union, MoneyGram Payment Systems, Inc, RBS,
Barclay’s, Lloyd’s, and Halifax

“Confidential Information”    means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that does not
rise to the level of a Trade Secret. “Confidential Information” shall include,
but is not limited to, financial plans and data concerning the Company;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; product development techniques or plans;
lists of current or prospective customers; details of customer contracts;
current and anticipated customer requirements; past, current and planned
research and development; business acquisition plans; and new personnel
acquisition plans. “Confidential Information” shall not include information that
has become generally available to the public by the act of one who has the right
to disclose such information without violating any right or privilege of the
Company. This definition shall not limit any definition of “confidential
information” or any equivalent term under state or federal law.

“Determination Date”    means the date of termination of Executive’s employment
with the Company for any reason whatsoever or any earlier date of an alleged
breach of the Restrictive Covenants by Executive.

 

- 17 -



--------------------------------------------------------------------------------

“Person”    means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

“Principal or Representative”    means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

“Protected Customers”    means any Person to whom the Company has sold or
provided its products or services during the twelve (12) months prior to the
Determination Date.

“Protected Employees”    means employees of the Company who were employed by the
Company at any time within six (6) months prior to the Determination Date.

“Restricted Period”    means the Employment Period and a period extending two
(2) years from the termination of Executive’s employment with the Company.

“Restricted Territory”    means the States of California, Florida, Georgia,
Illinois, Maryland, Michigan, New York, Pennsylvania, Texas and Massachusetts
and the United Kingdom.

“Restrictive Covenants”    means the restrictive covenants contained in
Section 13(c) hereof.

“Trade Secret”    means all information, without regard to form, including, but
not limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, distribution lists or a list of
actual or potential customers, advertisers or suppliers which is not commonly
known by or available to the public and which information: (A) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of Confidential Information that
constitutes a “trade secret(s)” under the common law or applicable state law.

 

- 18 -



--------------------------------------------------------------------------------

(c)    Restrictive Covenants.

(i)    Restriction on Disclosure and Use of Confidential Information and Trade
Secrets.  Executive understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company and its affiliated
entities, and may not be converted to Executive’s own use. Accordingly,
Executive hereby agrees that Executive shall not, directly or indirectly, at any
time during the Employment Period or during the two (2) years immediately
following the end of the Employment Period for any reason reveal, divulge, or
disclose to any Person not expressly authorized by the Company any Confidential
Information, and Executive shall not, directly or indirectly, at any time during
the Employment Period or during the two (2) years immediately following the end
of the Employment Period for any reason use or make use of any Confidential
Information in connection with any business activity other than that of the
Company. Throughout the term of this Agreement and at all times after the date
that this Agreement terminates for any reason, Executive shall not directly or
indirectly transmit or disclose any Trade Secret of the Company to any Person,
and shall not make use of any such Trade Secret, directly or indirectly, for
himself or for others, without the prior written consent of the Company. The
parties acknowledge and agree that this Agreement is not intended to, and does
not, alter either the Company’s rights or Executive’s obligations under any
state or federal statutory or common law regarding trade secrets and unfair
trade practices.

Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process; provided, however, that
in the event disclosure is required by law, Executive shall provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by Executive.

(ii)    Non-solicitation of Protected Employees.  Executive understands and
agrees that the relationship between the Company and each of its Protected
Employees constitutes a valuable asset of the Company and may not be converted
to Executive’s own use. Accordingly, Executive hereby agrees that during the
Restricted Period Executive shall not directly or indirectly on Executive’s own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee with whom Executive worked or otherwise had
material contact through his employment with the Company to terminate his or her
employment relationship with the Company or to enter into employment with any
other Person.

(iii)    Restriction on Relationships with Protected Customers.  Executive
understands and agrees that the relationship between the Company and each of its
Protected Customers constitutes a valuable asset of the Company and may not be
converted to Executive’s own use. Accordingly, Executive hereby agrees that,
during the Restricted Period, Executive shall not, without the prior written
consent of the Company, directly or indirectly, on Executive’s own behalf or as
a Principal or Representative of any

 

- 19 -



--------------------------------------------------------------------------------

Person, solicit, divert, take away or attempt to solicit, divert or take away a
Protected Customer for the purpose of providing or selling Competitive Services;
provided, however, that the prohibition of this covenant shall apply only to
Protected Customers with whom Executive had Material Contact on the Company’s
behalf during the twelve (12) months immediately preceding the termination of
his employment hereunder. For purposes of this Agreement, Executive had
“Material Contact” with a Protected Customer if (a) he had business dealings
with the Protected Customer on the Company’s behalf; (b) he was responsible for
supervising or coordinating the dealings between the Company and the Protected
Customer.

(iv)    Non-competition with the Company.  The parties acknowledge: (A) that
Executive’s services under this Agreement require special expertise and talent
in the provision of Competitive Services and that Executive will have
substantial contacts with customers, suppliers, advertisers and vendors of the
Company; (B) that pursuant to this Agreement, Executive will be placed in a
position of trust and responsibility and he will have access to a substantial
amount of Confidential Information and Trade Secrets and that the Company is
placing him in such position and giving him access to such information in
reliance upon his agreement not to compete with the Company during the
Restricted Period; (C) that due to his management duties, Executive will be the
repository of a substantial portion of the goodwill of the Company and would
have an unfair advantage in competing with the Company; (D) that due to
Executive’s special experience and talent, the loss of Executive’s services to
the Company under this Agreement cannot reasonably or adequately be compensated
solely by damages in an action at law; (E) that Executive is capable of
competing with the Company; and (F) that Executive is capable of obtaining
gainful, lucrative and desirable employment that does not violate the
restrictions contained in this Agreement. In consideration of the compensation
and benefits being paid and to be paid by the Company to Executive hereunder,
Executive hereby agrees that, during the Restricted Period, Executive will not,
without prior written consent of the Company, directly or indirectly seek or
obtain a Competitive Position in the Restricted Territory; provided, however,
that the provisions of this Agreement shall not be deemed to prohibit the
ownership by Executive of any securities of the Company or its affiliated
entities or not more than five percent (5%) of any class of securities of any
corporation having a class of securities registered pursuant to the Securities
Exchange Act of 1934, as amended.

(d)    Enforcement of Restrictive Covenants.

(i)    Rights and Remedies Upon Breach.  In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the following rights and remedies, which shall
be independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity:

(A)    the right and remedy to enjoin, preliminarily and permanently, Executive
from violating or threatening to violate the Restrictive Covenants

 

- 20 -



--------------------------------------------------------------------------------

and to have the Restrictive Covenants specifically enforced by any court of
competent jurisdiction, it being agreed that any breach or threatened breach of
the Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company; and

(B)    the right and remedy to require Executive to account for and pay over to
the Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of any transactions
constituting a breach of the Restrictive Covenants.

(ii)    Severability of Covenants.  Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Executive in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.

14.    Arbitration.  Any claim or dispute arising under this Agreement (other
than under Section 13) shall be subject to arbitration, and prior to commencing
any court action, the parties agree that they shall arbitrate all such
controversies. The arbitration shall be conducted in Atlanta, Georgia, in
accordance with the Employment Dispute Rules of the American Arbitration
Association and the Federal Arbitration Act, 9 U.S.C. §1, et. seq. The
arbitrator(s) shall be authorized to award both liquidated and actual damages,
in addition to injunctive relief, but no punitive damages. The arbitrator(s) may
also award attorney’s fees and costs, without regard to any restriction on the
amount of such award under Georgia or other applicable law. Such an award shall
be binding and conclusive upon the parties hereto, subject to 9 U.S.C. $10. Each
party shall have the right to have the award made the judgment of a court of
competent jurisdiction.

 

Initials of parties as to this Section 14:

Company:                                              

Executive:                                              

15.    Rabbi Trust.  In order to ensure the payment of the severance benefit
provided for in Section 8(c)(ii) and (iii) of this Agreement, immediately
following the commencement of any action by a third party with the aim of
effecting a Change in Control of the Company, or the publicly-announced threat
by a third party to commence any such action, the Company shall fully fund
through the Global Payments Inc. Benefit

 

- 21 -



--------------------------------------------------------------------------------

Security Trust, or similar “rabbi trust” the amount of the severance payment
that would have been paid to Executive under Section 8(c)(ii) and (iii) if the
Date of Termination had occurred on the date of commencement, or
publicly-announced threat of commencement, of such action by the third party.
Amounts shall be paid to Executive from such trust as provided under this
Agreement and the trust. The right of Executive to receive payments under this
Agreement shall be an unsecured claim against the general assets of the Company
and Executive shall have no rights in or against any specific assets of the
Company.

16.    Assignment and Successors.

(a)    This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

17.    Miscellaneous.

(a)    Waiver.  Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

(b)    Severability.  If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.

 

- 22 -



--------------------------------------------------------------------------------

(c)    Other Agents.  Nothing in this Agreement is to be interpreted as limiting
the Company from employing other personnel on such terms and conditions as may
be satisfactory to it.

(d)    Entire Agreement.  Except as provided herein, this Agreement contains the
entire agreement between the Company and Executive with respect to the subject
matter hereof and, from and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.

(e)    Governing Law.  Except to the extent preempted by federal law, and
without regard to conflict of laws principles, the laws of the State of Georgia
shall govern this Agreement in all respects, whether as to its validity,
construction, capacity, performance or otherwise.

(f)    Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered or three days after mailing if mailed, first class,
certified mail, postage prepaid:

 

To Company:

  

Global Payments Inc.

  

10 Glenlake Parkway- North Tower

  

Atlanta, Georgia 30328

  

Office of the Corporate Secretary

To Executive:

  

Joseph C. Hyde

  

962 Canter Road,

  

Atlanta, Georgia 30324

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

(g)    Amendments and Modifications.  This Agreement may be amended or modified
only by a writing signed by both parties hereto, which makes specific reference
to this Agreement.

(h)    Section 409A.  This Agreement is intended to comply with Section 409A of
the Code and applicable regulations. The Agreement shall be interpreted in such
a way so as to comply, to the extent necessary, with Section 409A and the
regulations thereunder.

 

- 23 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the date first above written.

 

GLOBAL PAYMENTS INC.

By:

 

LOGO [g66959exf27a.jpg]

Name:

 

Suellyn P. Tornay

Title:

 

Executive Vice President and General Counsel

Date:

 

11-19-08                

EXECUTIVE:

LOGO [g66959exf27b.jpg]

JOSEPH C. HYDE

Date:

 

11-3-08                  

 

- 24 -



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

This Release is granted effective as of the          day of             , 20    
, by                          (“Executive”) in favor of Global Payments Inc.
(the “Company”). This is the Release referred to that certain Employment
Agreement effective as of                 , 20     by and between the Company
and Executive (the “Employment Agreement”). Executive gives this Release in
consideration of the Company’s promises and covenants as recited in the
Employment Agreement, with respect to which this Release is an integral part.

This Release is granted effective as of the          day of                 ,
20     , by                          (“Executive”) in favor of Global Payments
Inc. (the “Company”). This is the Release referred to that certain Employment
Agreement effective as of                 , 20     by and between the Company
and Executive (the “Employment Agreement”). Executive gives this Release in
consideration of the Company’s promises and covenants as recited in the
Employment Agreement, with respect to which this Release is an integral part.

1.    Release of the Company.  Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (“the Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which Executive ever had or now
has against the Released Parties, including, without limitation, any claims
arising by reason of or in any way connected with any employment relationship
which existed between the Company or any of its parents, subsidiaries,
affiliates, or predecessors, and Executive. It is understood and agreed that
this Release is intended to cover all actions, causes of action, claims or
demands for any damage, loss or injury, whether known or unknown, of any nature
whatsoever, including those which may be traced either directly or indirectly to
the aforesaid employment relationship, or the termination of that relationship,
that Executive has, had or purports to have, from the beginning of time to the
date of this Release, and including but not limited to claims for employment
discrimination under federal or state law, except as provided in Paragraph 2;
claims arising under the Age Discrimination in Employment Act, 29 U.S.C. § 621,
et seq., Title VII of the Civil Rights Act, 42 U.S.C. § 2000(e), et seq. or the
Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.; claims for statutory
or common law wrongful discharge, claims arising under the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq.; claims for attorney’s fees, expenses and costs;
claims for defamation; claims for emotional distress; claims for wages or
vacation pay; claims for benefits, including any claims arising under the
Executive Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; and claims
under any other applicable federal, state or local laws or legal concepts;
provided, however, that nothing herein shall release the

 

- 25 -



--------------------------------------------------------------------------------

Company of any indemnification obligations to Executive under the Company’s
bylaws, certificate of incorporation, Delaware law or otherwise.

2.    Release of Claims Under Age Discrimination in Employment Act.  Without
limiting the generality of the foregoing, Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. Executive
acknowledges and agrees Executive has been, and hereby is, advised by Company to
consult with an attorney prior to executing this Release. Executive further
acknowledges and agrees that Company has offered Executive the opportunity,
before executing this Release, to consider this Release for a period of
twenty-one (21) calendar days; and that the consideration he receives for this
Release is in addition to amounts to which he was already entitled. It is
further understood that this Release is not effective until seven (7) calendar
days after the execution of this Release and that Executive may revoke this
Release within seven (7) calendar days from the date of execution hereof.

3.    Non-Admission.  It is understood and agreed by Executive that the payment
made to him is not to be construed as an admission of any liability whatsoever
on the part of the Company or any of the other Releasees, by whom liability is
expressly denied.

4.    Acknowledgement and Revocation Period.  Executive agrees that he has
carefully read this Release and is signing it voluntarily. Executive
acknowledges that he has had twenty one (21) days from receipt of this Release
to review it prior to signing or that, if Executive is signing this Release
prior to the expiration of such 21-day period, Executive is waiving his right to
review the Release for such full 21-day period prior to signing it. Executive
has the right to revoke this release within seven (7) days following the date of
its execution by him. In order to revoke this Release, Executive must deliver
notice of the revocation in writing to Company’s General Counsel before the
expiration of the seven (7) day period. However, if Executive revokes this
Release within such seven (7) day period, no severance benefit will be payable
to him under the Employment Agreement and he shall return to the Company any
such payment received prior to that date.

5.    No Revocation After Seven Days.  Executive acknowledges and agrees that
this Release may not be revoked at any time after the expiration of the seven
(7) day revocation period and that he/she will not institute any suit, action,
or proceeding, whether at law or equity, challenging the enforceability of this
Release. Executive further acknowledges and agrees that, with the exception of
an action to challenge the waiver of claims under the ADEA, Executive shall not
ever attempt to challenge the terms of this Release, attempt to obtain an order
declaring this Release to be null and void, or institute litigation against the
Company or any other Releasee based upon a claim that is covered by the terms of
the release contained herein, without first repaying all monies paid to him/her
under Section 8 of the Employment Agreement. Furthermore, with the exception of
an action to challenge his waiver of claims under the ADEA, if Executive does
not

 

- 26 -



--------------------------------------------------------------------------------

prevail in an action to challenge this Release, to obtain an order declaring
this Release to be null and void, or in any action against the Company or any
other Releasee based upon a claim that is covered by the release set forth
herein, Executive shall pay to the Company and/or the appropriate Releasee all
their costs and attorneys’ fees incurred in their defense of Executive’s action.

6.    Governing Law and Severability.  This Release and the rights and
obligations of the parties hereto shall be governed and construed in accordance
with the laws of the State of Georgia. If any provision hereof is unenforceable
or is held to be unenforceable, such provision shall be fully severable, and
this document and its terms shall be construed and enforced as if such
unenforceable provision had never comprised a part hereof, the remaining
provisions hereof shall remain in full force and effect, and the court or
tribunal construing the provisions shall add as a part hereof a provision as
similar in terms and effect to such unenforceable provision as may be
enforceable, in lieu of the unenforceable provision.

EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT. EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOOSING
CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.

 

- 27 -